--------------------------------------------------------------------------------

Exhibit 10.1


AGREEMENT


THIS AGREEMENT (“Agreement”) is made as of February 22, 2011 between JAY NADEL
(“Nadel”), an individual having an address at 20 Academy Lane, Demarest, New
Jersey 07627, and LAPOLLA INDUSTRIES, INC., a Delaware corporation (“Company”)
having a principal address at Intercontinental Business Park, 15402 Vantage
Parkway East, Suite 322, Houston, Texas  77032.


WHEREAS, the Company desires to retain the services of Nadel, and Nadel agrees
to be retained by the Company, upon the terms and conditions hereinafter set
forth;


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto, each intending to be legally bound hereby, agree as
follows:


 
1.
Terms and Conditions of Engagement.



(a)           Engagement. Nadel shall perform such consulting and advisory
services, within Nadel’s area of expertise, as may be requested by the Chairman
(“Chairman”) of the Board of Directors of the Company (“Board”) or the Company,
in consultation with the Chairman and President/CEO, from time to time.  Such
services may include but not necessarily be limited to, business development and
planning, assisting management on strategic initiatives and other items as
requested by the Chairman or the Company in consultation with the Chairman from
time to time.  Nadel shall report to the Chairman and will primarily perform
services from  New Jersey.


(b)           Contractor Relationship. The parties acknowledge and agree that
Nadel is an independent contractor to the Company, not an employee of the
Company.  Nadel is not an agent of the Company and shall have no right to bind
the Company.  Nadel shall not be treated for any purposes as an employee of the
Company.  The Company will report all payments to be made hereunder on Form 1099
as payments to Nadel for independent contracting services, and will not report
any compensation on Form W-2 to Nadel.  Nadel is solely responsible for payment
of all taxes and charges of a similar nature, including federal, state and local
taxes arising out of payments received by him under this Agreement.  In
addition, Nadel shall not be entitled to, eligible for, or receive any benefit
or participate in any benefit program provided, established or maintained by the
Company for the benefit of its eligible employees, other than any such benefit
to which Nadel may be entitled in his capacity as a member of the Board.  This
is a contract for Nadel’s personal services.  The Company shall have no right to
control the manner or means by which Nadel performs services hereunder; however,
Nadel shall perform his services with a level of care, skill, and diligence that
a prudent professional acting in a like capacity and familiar with such matters
would use.


 
2.
Compensation and Benefits.



(a)           Compensation.  As compensation for the services to be rendered
under this Agreement, Company shall pay Nadel Sixteen Thousand Six Hundred and
Sixty-Seven  Dollars ($16,667) per month.


(b)           Stock Grants.  As additional compensation for the services to be
rendered under this Agreement, as of the Effective Date: (i) the Company will
issue to Nadel Two Million One Hundred Thousand (2,100,000) shares of the common
stock of the Company, $0.01 par value per share; and (ii) Richard J. Kurtz
(“Kurtz”) will issue to Nadel an additional Two Million Nine Hundred Thousand
(2,900,000) shares of the common stock of the Company, $0.01 par value per share
(collectively, the “Shares”).  As provided in the attached Exhibit “A”, the
Shares shall vest on a pro-rata basis on the last day of each calendar month
during the period commencing February 22, 2011 and ending January 31, 2014, with
an additional pro-rata number of shares vesting on February 21, 2014.


Notwithstanding the foregoing, upon the occurrence of one of the following, the
Shares shall become immediately 100% vested: (i) a Change in Control (as defined
below); (ii)  the Company ceases to be a fully reporting company with the
Securities and Exchange Commission; or (iii) the Company’s termination of this
Agreement for reasons unrelated to Nadel’s failure to perform services hereunder
in the contemplated manner.


However, in the event that Nadel elects to terminate this Agreement or the
Company elects to terminate the Agreement as a result of Nadel’s failure to
perform services hereunder in the contemplated manner, Nadel shall forfeit and
return to the Company any Shares that have not vested in accordance with this
Section as of the effective date of the termination of this Agreement.

 
 

--------------------------------------------------------------------------------

 

The Company agrees that following the issuance of the Shares, the interests of
Nadel as a shareholder of the Company will not be diluted below his then current
percentage ownership interest in the total outstanding capital stock of the
Company, except as a result of  the issuance of shares of stock (i) in exchange
for a capital investment in the Company; or (ii) pursuant to the grant of awards
under the Company’s Equity Incentive Plan, effective as of July 12, 2005
(amended May 1, 2008).


For purposes of this Agreement, “Change in Control” means an Ownership Change
Event (as defined below) or series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction, direct or indirect beneficial ownership of fifty percent (50%) or
more of the total combined voting power of the outstanding voting securities of
the Company, or in the event of an Ownership Change Event, the entity to which
the assets of the Company were transferred.  An “Ownership Change Event” shall
be deemed to have occurred if any of the following occurs with respect to the
Company: (i) the direct or indirect sale or exchange by the stockholders of the
Company of all or substantially all of the voting stock of the Company; (ii) a
merger or consolidation in which the Company is a party; (iii) the sale,
exchange, or transfer of all or substantially all of the assets of the Company
(other than a sale, exchange or transfer to one or more subsidiaries of the
Company); or (iv) a liquidation or dissolution of the Company.  The sole
exception to a Change in Control and an Ownership Change Event as described
above shall be any Change in Control or Ownership Change Event that may result
from the death or incapacity of Kurtz wherein his interest is transferred to his
heirs only.  In such event, for the purposes hereof, no Change in Control or
Ownership Change Event shall be deemed to have occurred.


(c)           Restrictions on Transfer of Shares.  The Shares may not be sold,
exchanged, assigned, transferred, pledged, encumbered or otherwise disposed of
by Nadel, unless the Shares have become vested as provided for in this Agreement
and as otherwise provided by applicable law; provided, however, that Nadel’s
rights with respect to such Shares may be transferred by will or pursuant to the
laws of descent and distribution.  Any purported transfer or encumbrance in
violation of the provisions of this Agreement shall be void, and the other party
to any such purported transaction shall not obtain any rights to or interest in
such Shares.  Nadel acknowledges that the certificates representing the Shares
shall bear one or more of the following restrictive legends:


(i)           “THESE SECURITIES HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR THE SECURITIES LAWS OF ANY
STATE.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH
RESPECT TO THE SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION AND QUALIFICATION UNDER THE ACT
AND SUCH LAWS IN NOT REQUIRED.”; and


(ii)           Any legend required by applicable state law.


(d)           Additional Stock Grants.  By the second anniversary of the
Effective Date, the Chairman shall evaluate Nadel’s contributions to the Company
in the course of performing services under this Agreement and, if appropriate,
recommend to the Board that additional shares  of the common stock of the
Company, $0.01 par value per share, be issued to Nadel, commensurate with his
contributions to the Company hereunder.  Nadel will work toward building the
Company’s value to Two Hundred Million Dollars ($200,000,000).


(e)           Business Expenses.  The Company shall reimburse Nadel for his
reasonable business expenses incurred in connection with the performance of
services under this Agreement.  Nadel shall provide documentation of such
expenses as may be reasonably requested by the Company.


3.             Effective Date.  This Agreement shall become effective on
February 22, 2011 (“Effective Date”).


4.            Confidential Information.  Nadel shall, from time to time, have
access to confidential information relating to the business of the Company and
its subsidiaries.  During the period in which Nadel is performing services under
this Agreement and at all times thereafter, Nadel shall not communicate or
knowingly divulge any such confidential information that he may obtain during
his service for the Company to any other person, firm or corporation, except to
the minimum extent necessary in the course of Nadel’s service for the Company or
with the prior written consent of the Company, or to defend his own rights or as
required by applicable law or regulation or the order of a court or other
governmental body having jurisdiction over such matter; provided, however, that
Nadel shall have no obligation to maintain in confidence any information that is
or becomes publicly available other than as a result of Nadel’s violation of
this Section 4 or any information of a type not otherwise considered
confidential by persons engaged in the business conducted by the Company or any
of its subsidiaries.


5.             Non-Competition.  During the period in which Nadel performs
services under this Agreement and for a period of twelve (12) months thereafter,
Nadel shall not, without the prior written consent of the Company, directly or
indirectly, render services of a business, professional or commercial nature
(whether for compensation or otherwise) to any person or entity competitive with
the business engaged in by the Company or any of its subsidiaries, or serve as
an officer, director, employee, partner, member, owner, consultant or
independent contractor in any entity which is competitive with the business
engaged in by the Company or any of its subsidiaries.  Nadel acknowledges that
the restrictions contained in this Section 5 of this Agreement are fair and
reasonable to protect the legitimate interests of the Company, are not
unreasonably burdensome to Nadel, and are supported by adequate
consideration.  Notwithstanding the foregoing, Nadel shall not be prohibited
from owning as an investor less than five percent (5%) of any publicly traded
corporation that is in competition with the Company.

 
 

--------------------------------------------------------------------------------

 

6.             Non-Disparagement.  During the period in which Nadel performs
services under this Agreement and at all times thereafter, neither the Company
nor Nadel shall make or authorize any person to make or allow any statement or
take any action, public or private, that would disparage or criticize the other
party, including, for example, the other party’s character and/or services;
provided, however, that nothing contained in this Section 6 shall preclude the
Company or Nadel from making any truthful statement in good faith that is
required by any applicable law or regulation or the order of a court or other
governmental body.


7.             Termination. Either party may terminate this Agreement at any
time, upon ninety (90) days prior written notice to the other party.


8.             Board Service.  The parties acknowledge that, independent of the
arrangement contemplated under this Agreement, Nadel currently serves as a
member of the Board and, effective February 22, 2011, will serve as Vice
Chairman of the Board.  The parties agree that the services contemplated under
this Agreement and the compensation to be paid to Nadel for such services, are
separate and apart from, and independent of, Nadel’s responsibilities as a Board
member and the compensation paid to him in such capacity, which as of the
current date consists of cash compensation of Two Thousand Five Hundred Dollars
($2,500) per quarter.  Notwithstanding any other provision of this Agreement,
any equity compensation, including but not necessarily limited to stock options
and restricted stock, previously granted by the Company to Nadel pursuant to the
Equity Incentive Plan effective as of July 12, 2005, as amended, or any other
plan or arrangement of the Company, or any agreement pursuant thereto, shall
remain in full force and effect as existing prior to the signing of this
Agreement.


9.             Notice.  All notices and all other communications provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered or mailed certified or registered mail, return receipt requested,
postage prepaid, to the address given above, or to such other address as either
party may have furnished to the other in accordance herewith, except that notice
of change of address shall be effective only upon receipt.


10.          Applicable Law; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey, without
reference to rules relating to conflicts of laws.  Nadel and the Company each
unconditionally and irrevocably consent to the exclusive jurisdiction and venue
of the Superior Court of the State of New Jersey, Bergen County and the United
States District Court for the District of New Jersey as the sole venue for any
suit, action or proceeding arising out of or relating to this Agreement, and
Nadel and the Company each hereby unconditionally and irrevocably waive any
objection to venue in any such court or the right to assert that any such court
is an inconvenient forum, and agree that service of any summons, complaint,
notice or other process relating to such suit, action or other proceeding may be
effected in the manner provided in Section 9 hereof.  Nadel and the Company each
hereby unconditionally and irrevocably waive the right to a trial by jury in any
such action, suit or other proceeding.


11.           Successors; Binding Agreement. This Agreement shall be binding
upon any successor to all or substantially all of the business and/or assets of
the Company. This Agreement shall inure to the benefit of and be enforceable by
Nadel and his personal or legal representatives, executors, estate, trustees,
administrators, successors, heirs, distributees, devisees and legatees.  Nadel
may not delegate his duties under this Agreement without the prior written
consent of the Company.  Notwithstanding the foregoing, Nadel may assign this
Agreement and any rights hereunder, but not his obligations to perform personal
services under it, to an entity wholly owned by him without the consent of the
Company.


12.           Entire Agreement; Modification. This Agreement constitutes the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and undertakings, both written and oral.  No
provision of this Agreement may be waived, modified, amended or discharged
unless such waiver, modification, amendment or discharge is agreed to in writing
and signed by Nadel and such officer of the Company as may be specifically
designated by the Company. No waiver by either party to this Agreement at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
 
13.           Legal Representation.  The parties acknowledge that they were each
represented by independent outside legal counsel in connection with the
preparation and negotiation of this Agreement.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement as of the day and year first written above.



   
LAPOLLA INDUSTRIES, INC.
             
By:  
/s/  Richard J. Kurtz, Chairman of the Board
   
 Richard J. Kurtz, Chairman
               
 /s/  Jay C. Nadel
   
Jay Nadel


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A TO AGREEMENT BETWEEN JAY NADEL
AND LAPOLLA INDUSTRIES, INC.
As of February 22, 2011


Vesting Date
No. of Additional Shares Vesting on  date indicated
2/28/2011
    31,934
3/31/2011
   141,423
4/30/2011
   136,861
5/31/2011
   141,423
6/30/2011
   136,861
7/31/2011
   141,423
8/31/2011
   141,423
9/30/2011
   136,861
10/31/2011
   141,423
11/30/2011
   136,861
12/31/2011
   141,423
1/31/2012
   141,423
2/29/2012
   132,299
3/31/2012
   141,423
4/30/2012
   136,861
5/31/2012
   141,423
6/30/2012
   136,861
7/31/2012
   141,423
8/31/2012
   141,423
9/30/2012
   136,861
10/31/2012
   141,423
11/30/2012
   136,861
12/31/2012
   141,423
1/31/2013
   141,423
2/28/2013
   127,737
3/31/2013
   141,423
4/30/2013
   136,861
5/31/2013
   141,423
6/30/2013
   136,861
7/31/2013
   141,423
8/31/2013
   141,423
9/30/2013
   136,861
10/31/2013
   141,423
11/30/2013
   136,861
12/31/2013
   141,423
1/31/2014
   141,423
2/14/2014
     95,815

 
 

--------------------------------------------------------------------------------